Citation Nr: 1502987	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  10-41 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from July 1959 to July 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

In May 2014 the appeal was remanded for additional development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

Arthritis of the low back was not shown in service or for many years thereafter, and the weight of the probative evidence is against finding a nexus between the current low back disability and service.


CONCLUSION OF LAW

The criteria for establishing service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a March 2010 letter.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Veteran was advised of the need to submit evidence to establish service connection.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice was timely.  

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue and  the Veteran testified as to the in-service events, symptomatology of the claimed condition, and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records, and VA examination reports. 

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, VA treatment records and a VA medical opinion were obtained.  Although the remand instructions asked for a neurosurgeon to provide  the opinion, the opinion was provided by an orthopedic surgeon.  As an orthopedic surgeon is also a specialist with sufficient expertise to render an opinion on spine disabilities, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue on appeal is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.  §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Initially, the Board notes that the Veteran has been diagnosed with degenerative disc disease and spondylolisthesis of the lumbar spine.  Thus, the first criteria for a claim for service connection, a current disability, has been met.  The question now becomes whether the current condition is related to service.

Review of the service treatment records revealed the Veteran's enlistment examination in June 1959 documented a normal spine and showed no reported history of back pain.  In November 1959 the Veteran was treated for back pain.     At that time, he reported a history of falling off a ladder just prior to entrance into service.  He stated that he struck an area which now gave him pain.  In December 1959 he was seen for recurrent low back pain with heavy lifting.  X-rays at that time specifically noted no evidence of spondylolysis or spondylolisthesis, or osseous abnormality.  He was last seen for back complaints in June 1960.  The remainder of the service treatment records show no further complaints or treatment for the back.  On separation examination in May 1962 the Veteran's spine was evaluated as normal and he denied a history of having worn a brace or back support.  No back injuries were documented in service.  

After service, although the Veteran testified that he was treated by a chiropractor   for his back shortly after his separation from service in 1962, those post-service treatment records are unavailable and there is no documentation of a back disorder until 2010.  

Thus, there is no competent evidence of arthritis in service or within one year following discharge from service.  Accordingly, competent evidence of a nexus between the current condition and service is needed.  However, on the question of medical causation, there is no probative medical opinion of record that supports the claim.

On VA examination in July 2010, the Veteran stated he had had chronic back     pain ever since 1960, and it had become progressively worse over the years with intermittent spasms.  The Veteran reported that he injured his back while stationed in Germany when he fell off the top of the turret of a tank.  The examiner noted that while the service treatment records showed that the Veteran fell from a ladder just prior to entrance, there was no mention in the records of the above incident on the tank turret.  The examiner concluded that he could not provide an opinion as to the origins of the Veteran's current low back disability without resorting to speculation.

The Board remanded the claim for an additional opinion.  Following a review of the record, a VA physician in June 2014 opined that the low back condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the Veteran's separation examination was silent for back pain and there was no medical documentation of back problems until 42 years after discharge.  Significantly the service treatment records documented multiple back complaints without specific injuries, other than the pre-enlistment back injury.  Moreover, the examiner explained that there is no medical evidence to show that the natural history of lumbago as noted in service, that is, muscle or back strain, would progress to osteoarthritis and degenerative disc disease of the spine.  

This opinion was provided following review of the claims file, to include the  results of the VA physical examination, and provided an adequate rationale for the conclusion reached, the Board assigns the 2014 opinion great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion to the contrary.

While the Veteran contends that he suffered an injury in a fall during service, the service treatment records, which note the pre-service fall, make no mention of an in-service fall.  Similarly, while the Veteran reports having chronic pain in his back since 1960, his service treatment records reflect no complaints of back pain after 1960, and his separation examination revealed no spine disorders.  The Board finds the service treatment records to be more persuasive than the Veteran's assertions made for purposes of this claim and which are based on recollections of events occurring approximately 50 years ago.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records and the significant time delay between the affiants' observations and the date on which the statements were written are factors that the Board can consider and weigh against a veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

While the Veteran believes that his current low back disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of back disabilities are matters not capable of lay observation, and require medical testing and expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his current low back symptoms is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his currently diagnosed low back disability is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The Board finds the opinion of the 2014 VA examiner to be significantly more probative than the Veteran's lay assertions. 

As a final matter, the record suggests the Veteran may have had a pre-existing low back disability resulting from the fall from a ladder prior to service.  However, even if such is correct, the Board finds such a conclusion would not change the outcome of this case.  As noted above, in order to prevail on the issue of service connection, there must be competent evidence of in-service incurrence or aggravation of a disease or injury and competent evidence of a nexus between the in-service injury/disease or aggravation thereof and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (emphasis added).  Here, the VA specialist has explained why the current disability is not related to the complaints in service, as the pre- and/or in-service complaints were muscular in origin, and there is no medical evidence to show that the natural history of lumbago (muscle or back strain), would progress to osteoarthritis and degenerative disc disease of the spine.  Thus, regardless of whether the Veteran may have had lumbago or back strain prior to service, in the absence of a medical link between the current low back disability and service, there is no basis to establish service connection, and further analysis concerning aggravation is not necessary.  See Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) ("The presumption of soundness . . . does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof."); see also Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").

In summary, arthritis in the lumbar spine was not shown in service or for many years thereafter, and the most probative evidence is against a finding that the current low back disability is related to service.  Accordingly, service connection is denied.   

In reaching this decision, the Board has considered the applicability of the benefit   of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a low back disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


